Citation Nr: 1536941	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.
 
2.  Entitlement to service connection for a left wrist disorder.
 
3.  Entitlement to service connection for a right hand disorder. 

4.  Entitlement to service connection for a low back disorder to include as secondary to a service-connected right knee disability.
 
5.  Entitlement to an increased initial rating for right knee disability of residuals of meniscectomy in excess of 10 percent disabling prior to January 1, 2011 and in excess of 30 percent disabling from January 1, 2011, status post total knee arthroplasty (TKA). 




REPRESENTATION

Appellant represented by:	Attorney Jeffrey M. Brown


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Manchester, New Hampshire, that, in pertinent part granted service connection for the right knee disability and assigned an initial 10 percent rating and denied the enumerated service connection claims, including the petition to reopen the previously denied claim of service connection for a left knee disorder.  In June 2010, the RO increased a previous 10 percent rating for right knee disability to a temporary 100 percent effective October 5, 2009, for a 13 month period following prosthetic replacement of the right knee joint with a TKA, followed by a 30 percent rating effective January 1, 2011.  The Veteran has not indicated satisfaction with this award and as the staged increased rating is not the maximum allowable rating, this issue remain on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2013 the Veteran testified before the undersigned at a videoconference hearing held at the RO.  A transcript of this hearing is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board reopened the claim for service connection for the left knee disorder and remanded this and other matters in June 2014 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1.  A left knee disorder did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty, and was not caused or aggravated by a service connected right knee disability.

2.  A left wrist disorder did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty.

3.  A right hand disorder did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty.

4.  A back disorder did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty, and was not caused or aggravated by a service connected right knee disability.

5.  Prior to October 5, 2009, the right knee disability more closely resembled impairment of the tibia and fibula with marked knee disability, with evidence of effusion, antalgic gait, swelling, crepitus and alignment abnormalities including an inability to correct his knee to a neutral position.  

6.  Since October 5, 2009, the right  TKA has been manifested by some stiffness in the knees if left immobile for too long which interferes with sitting, but with a range of motion from 0 to 140 degrees without pain.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2014).

2.  A left wrist disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

3.  A right hand disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

4.  A back disorder was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2014).

5.  Prior to October 5, 2009, the criteria for a 30 percent rating for right knee disability of residuals of meniscectomy but no more are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 , 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5263 (2014). 

6.  Since October 5, 2009, the criteria for an evaluation in excess of 60 percent for the right knee TKA are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 , 4.59, 4.71a, DC 5055 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a March 2009 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his period of active duty service.  All reasonably identified and available medical records have been secured, to include VA, and private records.  The Veteran provided additional evidence in her written statements and hearing testimony in the April 2013 video conference hearing before the undersigned Veterans Law Judge, with the requirements under Bryant, supra having been met, as discussed in the introduction.

Additionally, the Veteran was afforded VA examinations in May 2009 and October 2014, with addendum opinions issued in December 2014 in order to adjudicate these claims.  The proffered opinions regarding the etiology of the claimed low back disability, bilateral hand disability and left ankle disability were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the claim. 

II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may also generally be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) ; see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110 , 1131). Service connection may be granted for congenital diseases, as opposed to congenital defects. See 38 C.F.R. § 3.303(c) ; VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability. See VAOPGCPREC 82-90. If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability. Id. 

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition. 38 C.F.R. § 3.306 .

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required. Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


I.  Left knee disorder

The Veteran claims entitlement to service connection for a left knee disorder to include as secondary to his service-connected right knee disorder.  Service treatment records revealed normal left lower extremity on his January 1963 entrance examination with no complaints of knee problems or other orthopedic issues in the accompanying report of medical history.  The Veteran began active duty on January 24.  A January 29, 1963 entry reflects that on re-examination left chondromalacia was found.  In March 1963 he was seen for left knee pain diagnosed as chondromalacia.  The rest of the service treatment records focus on right knee problems, for which service connection is in effect.  His left knee was normal on separation examination in May 1967.  Post service, there was no evidence of left knee arthritis within one year of discharge from service.  

In August 1973 the Veteran underwent a VA examination with reports of a history of having injured his left knee in service from a fall in service in 1963 that had initially injured his right knee.  He now described aching pain in the left knee under the kneecap.  Findings on examination included loud clicking on flexion and extension, with X-rays showing 3 tiny calcific bodies in the soft tissue posteriorly, possibly a product of old trauma.  

Thereafter the next episode of left knee problem were shown in April 1982 when he twisted his left knee getting out of his police car and was treated at the emergency room.  Symptoms at that time included a burning sensation, painful weight bearing and tender lateral aspect of the knee.  The treating physician diagnosed left knee sprain.  X-rays from that time gave an impression of degenerative joint disease (DJD) of the left knee.  A May 1982 letter from the Veteran's orthopedic doctor detailed a history of the left knee having given way and causing him to fall and require emergency treatment.  He said the left knee bothered him since 1963 in service and it occasionally gave out since that time, including the incident of getting out of the police car.  Examination showed tender lateral collateral (LCL) and medial joint line, with an assessment of internal derangement left knee probably resolving sprain of the LCL, although he was believed to also have a cartilage problem.  Although his current injury appeared to be resolving satisfactorily, he was described as having an underlying problem with his knee that may require surgery.  

Subsequent records reveal continued left knee problems in April 2000 when he was seen for bilateral knee pain and a history of left knee surgery in 1989.  X-rays from August 2001 showed degenerative changes of the left knee.  Thereafter the treatment records included records of primary care from February 2003 with a long history of left knee pain, again with a history of surgery in 1989.  He was noted to use a knee brace on his left knee including in November 2007 and August 2008 when he was seen to reestablish primary care for complaints that included the left knee pain.  In September 2008 he was seen by rheumatology with findings of bilateral osteoarthritis changes that included the left knee with medial compartment narrowing.  By December 2008 he was found to be in need of total knee arthroscopy (TKA) surgery.  

Records from 2009 included treatment records from February 2009 with findings that included evidence of an antalgic gait for both his left and right knees, with a diagnosis of bilateral knee pain.  The X-rays from February 2009 and MRI from March 2009 confirmed findings consistent with osteoarthritis, with the MRI also showing evidence of suprapatellar joint effusion with changes possibly postoperative in nature, or related to meniscal tear.  

The Veteran underwent a VA examination in May 2009 which focused on the service connected right knee, he was noted again to have an antalgic gait stemming from the right knee.  His left knee was examined with range of motion from 0 to 140 degrees and no evidence of ligamentous laxity.  No left knee diagnosis was made.  He continued with treatment for left knee symptoms in 2009, culminating in a TKA surgery in October 2009.

The Veteran's July 2013 hearing testimony contained his argument that the left knee disability was being caused or aggravated by his service connected right knee disability, particularly from the altered gait in favoring that knee.  Transcript p 3.  He also suggested that he may have injured it in the rope climbing accident in basic training when he banged his knees.  Transcript p. 10.

In October 2014 the Veteran underwent a VA examination with review of the claims file and examination of the Veteran.  His history of injuring the left knee in basic training was noted, as was the treatment in 1982 for the diagnosed knee strain, and the subsequent TKA surgery in 2009.  On examination he had very slight limited motion without pain or changes on repetitive motion, and slight decreased strength of 4/5 for the right knee.  The diagnosis was OA left knee and the examiner gave an opinion that this left knee disability was less likely than not that his left knee condition was due to or the results of his right knee condition.  

The rationale included a discussion of how both the left and right knees had chondromalacia patella or patellofemoral pain syndrome (PFFS) which affects many athletes and disproportionately is in active adults in their 20's, citing medical literature supporting this.  The Veteran was noted to report the original injury to both knees happened in 1963 with X-rays in 1973 noted to show no osseous or articular pathology such as arthritis.  Nineteen years after his initial reported injury, documents did show a left knee strain injury getting out of a squad car, with brace and arthroscopy done.  The examiner noted that X-rays from 2001 only showed minimal OA changes.  The examiner noted that if the Veteran had an antalgic gait, it was not documented and not due to arthritis for 34 years status post meniscectomy of the right knee, and was also 38 years after his original left knee injury.  Additional scientific literature was cited which indicated a link between developing contralateral knee OA and obesity in females.  The examiner noted that an antalgic gait was documented by orthopedics in February 2009 with X rays and the March 2009 MRI showing OA and meniscal abnormality.  Therefore the left knee condition was initially PFPS (chondromalacia) which is resolved in the majority of patients following conservative treatment.  This did not exist prior to service and did not undergo an increase in severity beyond natural progression.  Development of OA of the left knee was well beyond the final year of service at approximately 40 years.  He developed similar amounts of OA in both his knees and was found to have an antalgic gait in 2009 prior to surgery for TKA's. 

A December 2014 addendum further pointed out that X-rays done in 1973 showed no osseous injury (arthritis) therefore the condition was not aggravated during service or progressed within the first year after service.  The examiner gave an opinion that included a typographical error indicating that the left knee disorder of DJD was as likely as not incurred in service; however the rationale clearly reflects that the opinion is unfavorable in nature.  The history of the Veteran's post service left knee strain in 1982 was again noted, and X-rays were again noted to only show minimal OA changes in 2001.  Regarding whether it was secondary to the right knee disability with antalgic gait, it was noted that the antalgic gait wasn't documented in 2001, and the evidence including the X-ray and MRI findings from 2008 and 2009 were noted to show that the OA of the left knee occurred at the same rate as the right knee, indicating normal wear and tear.  The left knee was not worse than the right, therefore the pre-existing meniscal condition did not cause OA in the right knee.

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's October 2014 opinion and December 2014 addendum stating that the left knee chondromalacia diagnosed in service did not pre-exist service; was acute and transitory and resolved without residuals.  The examiner also opined that the current disability resulting from OA was neither incurred in-service (including by the Veteran's reported injury in basic training) nor was arthritis manifested within a year of discharge.  The Board also accepts this same examiner's opinion which it bases its determination that service connection for a left knee disability is not warranted on a secondary basis to the service connected right knee disorder. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that the chondromalacia treated in service tended to resolve in most patients, with medical literature cited to support this in addition to the evidence supporting a finding that this resolved on discharge.  Since the chondromalacia was acute and not currently manifested, there is no basis for granting service connection for left knee chondromalacia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

Regarding the OA affecting the left knee, the examiner pointed to the manifestations shown on X-ray reports as being consistent with normal findings of aging for persons of the Veteran's age.  The examiner also pointed to the fact that the Veteran's antalgic gait from the right knee did not appear to be causing or aggravating the left knee arthritis, pointing to the fact that the extent of degeneration shown were generally the same for both knees, and also noted the fairly recent onset of findings of gait abnormalities from the right knee.  Again this examiner also referenced medical literature to support the conclusions made.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the VA physician who examined the Veteran in October 2013, with addendum in December 2014.  The opinions were made following an examination of the Veteran, a review of the record, and accompanied by adequate rationale to support the findings noted above.  This opinion included consideration of the evidence of record and provides an explanation as to why the current degenerative disorder of the left knee is not related to his inservice left knee problems (including any injury) or to the service connected right knee disability, either directly or by aggravation.  The Board also notes that the medical evidence does not tend to directly contradict the findings or opinions from this examination.  To the contrary, the medical evidence is supportive of the October 2013 VA examiner's opinions, as the evidence tends to show a post service injury to the left knee took place in 1982 years after service.  

Regarding the lay evidence provided by the Veteran in his statements, testimony and his history provided to medical professionals regarding continuity of symptoms, such evidence is assigned lesser probative weight, as these statements are made in conjunction with his application for benefits.  Moreover, the more recent statements are not consistent with the Report of Medical History at service discharge when he denied knee trouble of any kind, and there was not medical evidence of continued left  knee symptoms between the 1973 VA examination and the treatment in 1982 for the left knee injury.  In essence, the Board does not find convincing lay evidence of continuity of left knee symptoms since service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to report symptoms such as pain, his opinion that degenerative changes in his left knee are either related to his injury during basic training, or to his service connected right knee disorder, is not shown to be an opinion that he is medically qualified to make.    

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a left knee disability, and this claim must be denied. 


II.  Back Disorder

The Veteran claims service connection for a back disorder including as secondary to his service-connected right knee disorder.   He has additionally alleged having injured his back in service, including from a shrapnel wound in the back while in Vietnam, per his July 2013 hearing testimony.  Transcript p. 10.  

Service treatment records show a normal spine with no complaints of an orthopedic nature, including no back problems on the January 1963 entrance examination and the accompanying report of medical history.  On reexamination later in January 1963, mild scoliosis was noted.  In May 1963 he was seen for swelling of the lumbar area with swelling similar to a bite or sting.  There was no subsequent evidence of back complaints or findings in service, with a normal separation examination.  Post service records are silent for back problems for years after service when in April 2000, he was seen in primary care for low back pain over the right back and hip.  He had full range of motion with some difficulty rising from a squat.  The Veteran was diagnosed with lumbago, with this diagnosis continued to be shown in VA problem lists from 2009.  None of the records referencing lumbago give any indication as to a link between this and service or to his right knee disability.  

At his July 2013 hearing the Veteran's representative acknowledged the diagnosis of scoliosis but argued that the Veteran's shrapnel injury which the Veteran testified to was the cause of his current back problems.  Transcript p. 4, p. 9-10.  He testified that his current diagnosis is back strain, which was the same as in service.  Transcript p. 9.  

A November 2013 letter from the Navy in response to an application filed by the Veteran to obtain a Purple Heart, confirmed that the evidence does not show that he is eligible for a Purple Heart.  

In October 2014 the Veteran underwent a VA examination with review of the claims file and examination of the Veteran.  He was diagnosed with lumbago with symptoms said to have begun in the early 1970s, exacerbated by prolonged sitting, standing or weight bearing.  He had limited motion and functional loss of excess fatigability, lack of endurance and interference with sitting standing or weight bearing.  He had no spasm or guarding and his had 5/5 strength except for the left knee at 4/5.  He had no radiculopathy or intervertebral disc syndrome (IVDS).  

The examiner opined that after reviewing the current scientific literature most patients with adolescent idiopathic scoliosis have little if any functional limitations or pain into adulthood, although back pain was slightly more common than in the general population, it was rarely disabling.  The examiner added that as there were no thoracic or lumbar X-rays to confirm the extent of the curvature and on exam there was no obvious curvature present, it would be unlikely this developmental condition is the source of the current back pain.  A lumbar MRI of October 2009 showed mild right sided disc protrusion of L3-4, L4-5, some foraminal narrowing and nerve root encroachment, degenerative disc disease and arthritis of the spine.  These findings would be expected in a 70 year old and more likely the cause of his symptoms than the right knee disability, with findings of the right knee disability also reviewed.  

A December 2014 addendum clarified that his lumbar spine condition clearly and unmistakably existed prior to entry (EPTE) is less likely than not proximately due to or the result of service.  The examiner noted that the complaints of back pain shown in January 1963 22 days after entering service with the diagnosis of scoliosis noted but again noted that this is a congenital disorder causing little to no functional problems with the literature again cited in support of these findings.  The examiner noted no mention of back problems on discharge or within a year.  Thus his current back condition was noted related to the congenital/developmental condition that pre-existed service.  The current diagnosis of DDD/lumbago was identified 40 years post discharge and is not caused or aggravated by the service connected right knee disability.  The rationale was that the level of arthritis shown was expected of a 70 year old male.

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the VA physician who examined the Veteran in October 2013, with addendum in December 2014.  See Wray supra.  The opinions were made following an examination of the Veteran, a review of the record, and accompanied by adequate rationale to support the findings noted above, to include the use of medical literature to support the conclusions made.  See Prejean, supra, Nieves-Rodriguez, supra.  This opinion included consideration of the evidence of record and provides an explanation as to why the current back disorder is not related to his inservice back problems (including any injury), or that it is being caused or aggravated by the service connected right knee disability.  The examiner explained in depth that the scoliosis diagnosed in service was a congenital condition, and not disabling in nature.  The Board also notes that the medical evidence does not tend to directly contradict the findings or opinions from this examination.  

Regarding the lay evidence provided by the Veteran in his statements, testimony and his history provided to medical professionals regarding continuity of symptoms, such evidence is assigned lesser probative weight, as these statements are made in conjunction with his application for benefits.  Moreover, the Veteran's statements are not consistent with the Report of Medical History at service discharge when he denied back trouble of any kind.  In essence, the Board does not find convincing lay evidence of continuity of back symptoms since service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to report symptoms such as pain, his credibility in claiming he had a shrapnel injury to the back is adversely affected by the lack of an official record of such a combat related injury.  Again it is noted that the Department of the Navy found no evidence to award him a Purple Heart.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a back disability, and this claim must be denied. 



III.  Left wrist/hand and right hand

Service treatment records revealed normal findings for both upper extremities on entrance examination in January 1963, with no complaints of orthopedic issues on the accompanying report of medical history.  In August 1963 he was treated for warts on both hands and requested their removal.  He also had painful right wrist diagnosed as synovitis in August 1963.  In January 1964 he sustained trauma to the 4th finger of the left hand with negative X-ray.  In January 1965 he was treated for lacerations of the first and second fingers of the right hand with history of the wounds being previously treated by another Marine.  He was examined for possible glass fragment s with no foreign bodies shown on examination.  His separation examination was normal for examination of both upper extremities in May 1967.  

There is no evidence of any problems with the left hand or wrist or of right hand problems shown for years after service when in January 2009 he was seen for bilateral middle finger swelling and tenderness over the PIP joints of both middle fingers and the DIP joints of the ring fingers.  It was suggested that the pain was caused by arthritis.  Subsequent workups in February 2009 revealed a rheumatoid factor and ANA and he continued with pain and swelling of the bilateral hands.  X-rays of the bilateral hands done in February 2009 confirmed soft tissue swelling in the right hand at the PIP joint in the middle finger.  A rheumatoid consult from February 2009 confirmed complaints of intermittent pain and swelling of the bilateral wrists and hands (fingers), with examination again confirming swelling of the PIP joints of both hands of the left 3rd and right 2nd finger and tenosynovitis of both wrists bilaterally.   

On follow up in April 2009 he was felt to have inflammatory arthritis in both hands or a complex of inflammatory arthritis, either undifferentiated or rheumatoid in nature.  The rheumatologist found it difficult to assign a category because he was both ANA rheumatoid positive but also had DIP involvement which would exclude rheumatoid arthritis (RA) if he were younger.  Following examination which confirmed soft tissue swelling, pain and tenderness over the MCP, PIP and DIP joints symmetrically, right worse than left.  The impression was probable inflammatory arthritis.  He continued to be treated in May 2009 for hand symptoms with stabbing joint pain and at times being unable to oppose his fingers at all.  He continued to carry an assessment of rule out inflammatory arthritis of both hands.  X-rays of both fingers and hands confirmed osteoarthritis (OA) changes with questions of cystic changes in the right second PIP.  He had a highly positive rheumatoid factor and ANA.  The question remained whether he had rheumatoid arthritis or palindromic type rheumatism.  His limitations of the hands, fingers and wrists with mild swelling suggested more of a palindromic rheumatism such as RS3PE.  This was ongoing for a while.  Before assigning a diagnosis of RA this doctor planned to treat intermittently to see if he went into clinical remission, with plans to start Prednisone.  However an addendum dated in March 2009 revealed difficulty tolerating Prednisone.  He continued to carry a diagnosis of rule out rheumatoid arthritis in both hands and wrists in subsequent treatment records.  

In a February 2013 VA examination of the hands and fingers the examiner reviewed the claims file and examined the Veteran.  The diagnoses included rheumatism and fibroids of the bilateral hands and wrists and also diagnosed was remote history of wart removal right third digit of the left hand.  Finally a remote history of soft tissue injuries including lacerations to bilateral hands, 4th left digit and 5th right digit, and wrists.  The Veteran's history of minor injuries to both hands and right wrist in service between 1963-1965 was noted and his diagnosis of rheumatism and fibrositis in 2009 by the VA was also noted to be unrelated to remote minor injuries in service.  He reported different finger injuries (right index) injured as compared to his medical record and stated that his other fingers and wrists didn't start hurting until the 1980's with the left wrist having gotten worse with the 2009 diagnosis.  He was examined with findings of limited motion of the right index finger but no other significant findings for the other fingers.  He also had painful movement, weakened movement, swelling and deformity of the right index finger with pain on palpation of the right hand.  There was full 5/5 grip of both hands, with no scars and no ankylosis.  He was noted to use braces on both wrists. 

Examination of the wrist yielded a diagnosis of rheumatism and fibrositis of the bilateral hands and wrists and soft tissue injury to the right wrist-remote history diagnosed in 1964-65.  His history of sustaining minor injuries to both hands and right wrist in service from 1963 to 1965 was noted as was the diagnosis of rheumatism and fibrositis in 2009 at the VA which appeared unrelated to the remote minor injuries in service.  The Veteran claimed bilateral wrist pain, with the left much worse than the right which had actually had the remote injury.  Flare-ups impacted wrist function and he couldn't use the left wrist during flare-ups due to weakness and pain.  The right wrist was not as bad.  Physical examination revealed limited motion of the left wrist with functional loss.  The right wrist was less limited.  Localized pain was noted.  The examination showed no scars although the history of the old injury of the left index finger was noted in service.  However his history did not match up with the documented service treatment records, with the provider having recorded the laceration being on the 4th left digit, not the index finger.  Although the Veteran reported the only scar he had is on his index finger, today's examination was negative for any visible scar.  The only soft tissue inflammation of the right finger PIP joint which was tender to touch.  Pertinet physical findings revealed the limited range of motion of the right index PIP joint due to soft tissue inflammation likely due to rheumatism fibrositis.  

The examiner gave an opinion that the claimed conditions were less likely than not incurred or caused by the claimed in service- injury, event or illness.  The rationale was that the service treatment records were noted to include wart removal from the right third digit and left hand in 1963 and left fourth digit sprain in 1964, laceration of the right fifth digit in 1965 and complaints of right wrist pain in 1963, with negative X-rays.  It was noted that the medical records are silent for the above diagnoses until 2009 when he was evaluated and treated at the VA by rheumatology in 2009 for bilateral hand inflammation and arthropathy.  X-rays of the hands showed a mild DJD of the left third digit.  He was diagnosed with rheumatism and fibrositis in 2009.  There was no clinical link between his current condition of rheumatoid fibrositis and his very remote, minor injuries involving no fracture, but soft tissue injuries only.  The Veteran's reported history also did not match the service treatment records.

The Board does, in fact, adopt the February 2013 VA examiner's opinion on which it bases its determination that service connection for both a left wrist disorder and for a right hand disorder. Wray, supra.  Since the VA physician's opinion was based on physical examination of the Veteran, a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez supra, see also Wray, supra. 

In providing the opinion, the examiner explained that hand and wrist injuries and problems treated in service were acute and transitory, with no residuals noted on separation.  The examiner pointed out in detail the treatments in service, versus the current manifestations (or in the case of right hand scar, the lack of any objective manifestations).  The examiner also pointed to discrepancies between the fingers treated in service and the fingers now claimed by the Veteran to be disabled.  See Prejean , supra.  The Board also notes that the rest of the medical evidence does not tend to directly contradict the findings or opinions from this examination.  

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have a chronic disorder of the left wrist or right hand related to his period of active military service.  A preponderance of the evidence that the Veteran's hand injuries and problems treated in service were acute and transitory, without residuals, and is against a finding that a chronic right hand or left wrist disorder began in or was otherwise related to active military service.  The evidence also fails to show arthritis manifested to a compensable degree in the hands or wrists within one year of his discharge from service. 

Regarding the lay evidence provided by the Veteran in his statements and testimony regarding causation and continuity of symptoms, such evidence is assigned lesser probative weight.  As pointed out by the February 2013 VA examiner, there is a discrepancy between what problems were actually treated in service compared to what he reported having treated, with the service treatment records having recorded the laceration being on the 4th left digit, as opposed to the claimed the index finger.  Likewise it is noted that the Veteran was treated in service for right wrist injuries, while now he is claiming service connection for the left wrist.  In essence, the Board does not find convincing lay evidence of continuity of left wrist and right hand symptoms since service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that degenerative changes result in pain is commonly known and, therefore, the Veteran's testimony that degenerative changes in his spine are related to his in-service back problems has a tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for disorders of left wrist and right wrist, and this claim must be denied. 

Increased Rating-- Right Knee Disability

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2014). 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2014).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 , however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014). 

The Board must evaluate disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59 (2014). 

Degenerative arthritis is covered under DC 5003.  If established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate diagnostic codes. 38 C.F.R. § 4.71a, DC 5003 (2014).  When limitation of motion is noncompensable under the diagnostic codes, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is assigned.  A 20 percent rating is assigned with the same involvement, plus occasional incapacitating exacerbations.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee," and an assignment of a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability.  DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating.  DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee. 38 C.F.R. § 4.71a.  (Standard motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71 , Plate II.) A 0 percent rating contemplates limitation to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees. A 30 percent rating contemplates limitation to 15 degrees. 

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee. 38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees. 

When there is malunion of the tibia and fibula (DC 5262) with slight knee or ankle disability a 10 percent rating is warranted; with a moderate knee or ankle disability a 20 percent rating is warranted and with a marked knee or ankle disability a 30 percent rating is warranted.  The highest rating, 40 percent, is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace. 

Finally, when acquired and traumatic genu recurvatum is present with weakness and insecurity of weight-bearing (objectively demonstrated) a 10 percent rating is warranted (DC 5263). 

A rating is warranted for the shortening of the lower extremity; the minimum compensable length of the shortening is 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters); this warrants a 10 percent rating. 38 C.F.R. § 4.71a , DC 5275. 

Knee replacements are rated under DC 5055.  The code states that for one year following implantation of the prosthesis the Veteran is rated at 100 percent. After that period, the minimum rating is 30 percent. With intermediate degrees of residual weakness, pain or limitation of motion the rater is to apply by analogy DCs 5256, 5261, or 5262.  Otherwise, if the disability shows chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted. 

The evidence does not show that the Veteran has ankylosis (DC 5256); this code is not applicable.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257 or 5259, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998). Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

The Veteran alleges that a rating in excess of 10 percent disabling is warranted for the appellate period prior to his October 5, 2009 right TKA, and in excess of 30 percent after the expiration of his post TKA temporary 100 percent period.  Historically in an October 1973 rating decision, service connection was granted for residuals of a meniscectomy with an initial 10 percent rating assigned under 38 C.F.R. § 4.71a Diagnostic Code 5299-5297.  His present claim on appeal was filed on February 9, 2009.  The February 2010 rating on appeal continued the 10 percent rating for the right knee disorder, this time using Diagnostic Code 5260 and the June 2010 rating granted a temporary 100% followed by a 30 percent rating for right knee TKA, using Diagnostic Code 5055.  

a. Prior to October 5, 2009 temporary 100 % period extending to January 1, 2011

VA records dated in February 2009 his right knee had pain and swelling that began the prior day, with objective examination confirming swelling in the suprapatellar region of the right knee.  Flexion was limited to 90 degrees.  The 2009 records confirmed continued use of a knee brace on his right knee.  Also in February 2009, on orthopedic consult, he was seen for bilateral knee pain with mechanical symptoms and an antalgic gait was noted.  In April 2009 he was seen for bilateral knee pain with inflammatory OA, and range of motion from 5-110, with varus axial alignment.  His motor strength was full 5/5, with crepitation and painful motion.  Tests of Lachman, varus and pivot shift and drawer sign were all 1 and valgus was 2 in his knee.  Patellofemoral tracking was normal.  He mainly had left knee swelling, with the OA diagnosis continued. 

A May 2009 VA examination related a history of debilitating flare-ups worsened without the use of bilateral knee braces.  He reported constant dull pain, worsened with prolonged walking.  His right knee was swollen for the past 3 months.  He was retired but previously delivered car parts part time.  He used bilateral knee braces, can and Canadian crutches.  He took 800 milligrams of Ibuprofen as needed.  He had an inability to drive and a TKA was being considered for the right knee.  MRI of March 2009 showed medial meniscus postoperative changes related to the meniscal tear and medial joint compartment OA.  

Physical examination confirmed an antalgic gait with use of cane and evidence of pre-patellar effusion on the right compared to the left.  He had a lot of pain on range of motion and with checking for joint instability.  His right knee motion was 0-100 degrees.  There was no evidence of ligamentous laxity or any frank knee instability.  Lachmans and varus-valgus Drawer signs were all negative.  The diagnosis was residuals of right knee meniscectomy with evidence of medial compartment OA.  Regarding Deluca factors, the right knee yielded the presence of some significant pain and debilitation on examination.  With flare-ups primarily occurring with repetitive use, it was feasible that pain, fatigability and increased joint effusion could reduce the range of motion by an estimated 20-30 degrees.  This condition had a moderate effect on activities of daily living and moderate to severe effects on employability.  

Further records from 2009 prior to his October 2009 surgery included July 2009 findings of a slight antalgic gait, the use of a cane and continued stability to varus and valgus stress.  His flexion was to 105 degrees and extension was to 0 degrees.  The knee couldn't be corrected to neutral position and there was crepitus in his medial compartment area.  Severe OA changes were confirmed by X-ray.  In September 2009 he described increased pain and loss of function secondary to arthritis worse with activity and better with rest.  He had difficulty using stairs and limited ability to walk distances.  His symptoms were refractory to treatment with Ibuprofen.  On exam, he stood normally, walked with a slight antalgic gait in a wheelchair.  His alignment was slightly varus but stable to varus and valgus stress.  He had the same range of motion as in July 2009, and again could not be corrected to neutral.  Again crepitation in the medial compartment and PT joint were noted at the extremes of motion.

Having reviewed the evidence, the Board finds that a 30 percent rating under Diagnostic Code 5262 is warranted during the appeal period prior to his October 2009 TKA surgery as the record more closely resembles impairment of the tibia and fibula with marked knee disability.  The records prior to his October 2009 TKA surgery show he routinely wore a brace on his right knee, and had an antalgic gait.  He also had repeated episodes of swelling and crepitus in the records.  He had alignment abnormalities described as varus axial alignment in April 2009, and elsewhere he had an inability to correct his knee to a neutral position as noted in July 2009 and September 2009.  The May 2009 VA examination confirmed the use of braces, crutches, and antalgic gait and pre-patellar effusion.  He also had pain when being tested for instability.  Such findings are consistent with a tibial-fibial impairment with marked knee disability affecting his alignment of his knee, along with the aforementioned symptoms of gait abnormalities, effusion and stability problems.  However the evidence does not reflect that he had nonunion with loose motion requiring a brace.  While he did in fact use a brace and crutches regularly, the evidence does not support a finding of nonunion with loose motion.  To the contrary, tests for stability on the May 2009 VA examination and again in September 2009 were negative for any frank instability.  Thus the evidence is against granting a 40 percent rating for the tibial-fibial impairment.   

As there is no evidence of ankylosis, either favorable or unfavorable, a higher rating under Diagnostic Code 5256 is not warranted.  

A higher rating may be achieved by granting separate compensable ratings for arthritis and other knee impairment which is appropriate in this instance, particularly given that the RO historically shifted the evaluation of the knee disorder under different Diagnostic Codes, 5256 and 5260.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  The separate ratings would be combined under 38 C.F.R. § 4.25.  

Arthritis has been confirmed by radiographic evidence as detailed above.  He also has a documented history of issues with locking and instability, with a history of medial dislocation noted in September 1998, and the records prior to his October 2009 TKA surgery also show he routinely wore a brace on his right knee, and had an antalgic gait.  Other manifestations consistent with symptoms of recurrent subluxation or lateral instability are noted to have included repeated episodes of swelling and crepitus, along with alignment abnormalities and stability test findings noted in the February 2009 orthopedic consult.  The May 2009 VA examination confirmed the use of braces, crutches, antalgic gait and pre-patellar effusion.  He also had pain when being tested for instability.  Such findings are found to more closely resemble the criteria for slight recurrent subluxation or lateral instability prior to the October 2009 TKA.  

Thus the criteria for a separate 10 percent rating is met under Diagnostic Code 5257.  However his symptoms do not more closely resemble the criteria for a 20 percent rating as he has repeatedly been shown to pass objective testing for stability (albeit with pain) in the May 2009 examination and in September 2009.  Additionally his patellofemoral tracking was noted to be normal in April 2009.  Thus his symptoms do not more closely resemble the criteria for moderate recurrent subluxation or lateral instability, as this would likely be manifested by objective findings on stability testing.  

Additionally the 10 percent rating in effect under Diagnostic Code 5260, is now considered under the criteria for arthritis which contemplates limited motion.  This 10 percent rating also is appropriate under Diagnostic Code 5003 for X-ray evidence of involvement of 2 or more major joints, (but may not be combined with a rating for limited motion).  The Board notes that when the RO evaluated this disorder under Diagnostic Code 5260 in the February 2010 rating, it granted the 10 percent based on Deluca functional loss factors such as limited motion, as the actual ranges of motion of flexion and extension displayed by the Veteran's right knee repeatedly were in the noncompensable range in the VA records from 2008 to September 2009, and the May 2009 VA examination.  The evidence does not show the Veteran's right knee disability to exhibit ranges of motion with flexion limited to 45 degrees and extension limited to 10 degrees which would warrant separate 10 percent ratings for each under Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg). VAOGCPREC 9-2004 (September, 2004).  Although the May 2009 VA examination suggested that flare-ups and repetitive use could result in a loss of motion by an estimated 20-30 degrees, the examiner was not specific as to whether this motion loss was on flexion or extension or both, thus this is not a finding which the Board can rely upon to assign a rating.  

Thus the evidence at most suggests that the separate ratings under Diagnostic Codes 5257 and 5003 would be 10 percent each, which would combine to only 20 percent under 38 C.F.R. § 4.25.  This is less than the 30 percent rating the Veteran is found to meet under Diagnostic Code 5262.  There is no other Diagnostic Code under which a higher rating is shown to be warranted.  Again his ranges of motion are shown to be in the noncompensable range, thus a higher rating is not indicated under the Diagnostic Codes for limited motion.  

In sum the Board finds that the evidence supports a 30 percent rating but no more, for the right knee disability prior to his October 5, 2009 knee replacement surgery.  

b.  Since January 1, 2011

Evidence after the expiration of the Veteran's temporary 100 percent rating following his right TKA surgery includes records from October 2011 describing him as doing well with a history of bilateral TKA's.  A mental health note from the same month contained a notation that after he got his knees replaced he could no longer go up and down stairs.  An August 20102 VA examination for PTSD noted he had retired 5 years earlier due to knee replacements with a work history of being head of security for 12 years.  He also had worked as a police officer but quit due to a combination of knee problems and PTSD symptoms.  He also reported a 10-12 year history of working as a supervisor with PTSD symptoms again causing problems.  Records from 2014 revealed that in April 2014 he complained of his right knee frequently getting stiff.  Moving to another position whether sitting or standing was difficult.  He reported walking okay but got stiff easily, and opted to sit rather than walk on the beach due to knee and feet problems.  

In October 2014 the Veteran underwent a VA examination with review of the claims file and a diagnosis of OA again given.  Review of records included review of the October 2009 surgical records of TKA surgery for severe OA, with followup visit 3 months post surgery revealing no pain with walking but some stiffness.  Currently he reported that he develops stiffness in bilateral knees if he sits or stands too long.  He indicated that he used a cane due to ankle problems rather than knee problems.  He denied flare-ups.  His range of motion was 0-110 degrees without painful motion and was unchanged by repetitive motion.  He had functional loss of less movement than normal and interference with sitting.  He had full 5/5 strength.  He could not be tested for stability but was confirmed to have right knee TKA with intermediate degrees of residual weakness, pain or loss of motion.  No other pertinet physical findings including scars were noted.  The examiner opined that the Veteran's right TKA appeared stable with no changes.

Having reviewed the evidence, the Board finds that a rating in excess of 30 percent disabling is not warranted for the right TKA.  Although he has some stiffness in the knees if left immobile for too long, he is noted to have full range of motion without pain, and is generally doing well.  He does not have chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Again the findings from the October 2014 VAX showed full strength and painless full ranges of motion.  

Nor do his residuals of TKA result in ankylosis (either favorable or unfavorable), limited extension of 30 degrees or nonunion of the tibia and fibula with loose motion, requiring a brace.  Accordingly a rating in excess of 30 percent is not warranted for the residuals under Diagnostic Codes 5256, 5261 or 5262 are not warranted.  

The Board has considered provisions for an increased rating under DeLuca for the right knee disability, but finds no increase warranted as there is insufficient signs of motion loss, swelling, flare ups, excess fatigability, incoordination, and atrophy. 

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510 , the Board has considered whether any further staged ratings are appropriate for the right knee TKA.  The Board finds that no staged ratings are warranted in this case for the time period on appeal. 

The Board has determined that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology.  The Veteran is rated at the maximum schedular rating.  The Board finds the assigned schedular evaluation to be adequate.  Thun v. Peake, 22 Vet. App. at 115 . 

Under these circumstances, there is no basis to assign an increased rating for the service-connected right  knee TKA since April 21, 2009. The appeal is denied.

ORDER

Service connection for a left knee disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a low back disorder is denied.

Prior to October 5, 2009, an increased rating of 30 percent but no higher for right knee disability of residuals of meniscectomy is allowed subject to the laws and regulations governing the award of monetary benefits

Since October 5, 2009, an increased rating in excess of 30 percent for the right knee TKA is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


